Exhibit 10.13

 

AMENDMENT TO

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

DATED MARCH 15, 2007

 

The Performance Restricted Stock Unit Award Agreement dated March 15, 2007 
("Agreement"), by and between Electronic Data Systems Corporation, a Delaware
Corporation ("EDS" or the "Company"), and [Participant] ("Grantee"), is modified
pursuant to the terms of this Amendment dated as of the date of Grantee's
signature indicated below ("Amendment").

In return for the consideration being provided to Grantee (including the
Company's agreement to amend the Agreement to address newly released regulations
pertaining to Internal Revenue Code Section 409A), the receipt and sufficiency
of which Grantee expressly acknowledges, the parties hereby agree to the terms
outlined in the revised Agreement attached hereto as Exhibit "A," which shall
replace in its entirety the Grantee's Performance Restricted Stock Unit Award
Agreement dated March 15, 2007.

 

GRANTEE:                                                         EDS:

 

________________________________            ______________________________ 

                                                                            By:   Tina M. Sivinski

                        Senior Executive Vice President and 

                        Chief Administrative Officer 

Dated:  ________________                                Dated: 
_________________

 

 

--------------------------------------------------------------------------------

 


[edslogo.jpg] 

EXHIBIT "A"

  

AMENDED AND RESTATED 2003 INCENTIVE PLAN

OF

ELECTRONIC DATA SYSTEMS CORPORATION

 

PERFORMANCE RSU AWARD AGREEMENT

DATED MARCH 15, 2007

  


[PARTICIPANT]

 

Pursuant to the terms of the Amended and Restated 2003 Incentive Plan of
Electronic Data Systems Corporation, you have been granted performance-vesting
restricted stock units of EDS Common Stock, subject to restrictions described in
this agreement:

 

Performance RSU Target Award

[# UNITS AWARDED]

This grant is made pursuant to the Performance RSU Award Agreement dated as of
March 15, 2007, between EDS and you, which Agreement is attached hereto and made
a part hereof.

 

 

 

--------------------------------------------------------------------------------




AMENDED AND RESTATED 2003 INCENTIVE PLAN

OF

ELECTRONIC DATA SYSTEMS CORPORATION

 PERFORMANCE RSU AWARD AGREEMENT

 

            This Performance RSU Award Agreement (herein called the "Agreement")
is made and entered into effective as of March 15, 2007 (the "Date of Grant"),
by and between Electronic Data Systems Corporation, a Delaware corporation
("EDS" or the "Company") and the employee of EDS (or any of its subsidiaries)
whose printed name is set forth on the cover and whose printed name and
signature are set forth on the signature page of this Agreement ("Grantee"). 
Except as defined herein, capitalized terms shall have the same meaning ascribed
to them under the Amended and Restated 2003 Incentive Plan of Electronic Data
Systems Corporation, as from time to time amended (the "Plan").  To the extent
that any provision of this Agreement conflicts with the express terms of the
Plan, it is hereby acknowledged and agreed that the terms of the Plan shall
control and, if necessary, the applicable provisions of this Agreement shall be
hereby deemed amended so as to carry out the purpose and intent of the Plan.

 1.         Performance RSU Award.  In order to encourage Grantee's contribution
to the successful performance of the Company, EDS hereby grants to Grantee as of
the Date of Grant, pursuant to the terms of the Plan and this Agreement, a
Performance RSU Award (the "Performance RSU Award") representing the right to
acquire shares of Common Stock, subject.  The number of shares that may become
Vested Stock (as hereinafter defined) under this Performance RSU Award is set
forth in Appendix A.  Grantee hereby acknowledges and accepts such grant and the
shares of Common Stock covered thereby upon such terms and subject to such
performance requirements and other conditions, restrictions and limitations
contained in this Agreement and the Plan.

2.          Performance-based Vesting.  The number of restricted stock units
that vest based on Company performance and are issued as Common Stock shall be
determined using the table found in Appendix B and subject to the following
provisions.

(a)         Performance Period. The performance period shall be the period
commencing on January 1, 2007 and ending on December 31, 2009.

(b)        Performance Measures. Performance vesting shall be based on
achievement against pre-determined targets for Free Cash Flow per Share, Return
on Net Assets (RONA) and Top-Line Revenue, all of which will be measured by
three-year compound annual growth rate (CAGR).

(c)        Performance Targets. Threshold, target and maximum performance levels
for each performance measure for the performance period are outlined in Appendix
B.

(d)       Performance Vesting. The aggregate number of restricted stock units
that may become Vested Stock pursuant to this Performance RSU Award will be
determined relative to the Performance RSU Target Award as set forth on the
cover page of this Agreement, will be based on the Company's level of
performance with respect to each performance measure as set forth in Appendix B,
subject to the following provisions:

(1)  If actual results for a performance measure are between the threshold and
target levels of performance, the number of restricted stock units that may
become Vested Stock with respect to that performance measure will be
interpolated to reflect the performance between threshold and the lowest point
of the target range (or target minimum).

 

2

--------------------------------------------------------------------------------

 

(2)  If actual results for a performance measure are between the target and
maximum levels of performance, the number of restricted stock units that may
become Vested Stock with respect to that performance measure will equal the
target plus an additional number of restricted stock units interpolated to
reflect performance between the highest point of the target range (or target
maximum) and maximum.

(3) If actual results for a performance measure are at or below the threshold
level of performance, then none of the restricted stock units will become Vested
Stock with respect to that performance measure.  If actual results for a
performance measure exceed the maximum level of performance, no additional
restricted stock units will become Vested Stock in excess of the maximum amounts
set forth in Appendix B.

(e)        Vesting Date. The date upon which any restricted stock units that may
become Vested Stock pursuant to this Performance RSU Award shall be February 26,
2010 (the "Vesting Date") so long as the New York Stock Exchange shall be open
for trading on such date (or on the preceding business day if there shall have
been no trading on the Vesting Date), or such other date during 2010 as
determined by the Committee when such Committee determines the extent to which
the Company has achieved the performance measures pursuant to Paragraph 2(d)
outlined above.  The Vesting Date will normally occur no later than 90 days
after the end of the Performance Period.  Issuance of shares of Common Stock to
Grantee shall occur on the Vesting Date.

(f)        Holding Period. For a one-year period following the Vesting Date,
fifty percent (50%) of the gross number of shares of Vested Stock to be issued
to Grantee may not be sold, assigned, transferred, pledged or otherwise
encumbered, whether voluntarily or involuntarily, by operation of law or
otherwise.  The percentage of the Vested Stock subject to this holding period
requirement will be reduced as appropriate for Grantees in countries with tax
withholding requirements in excess of fifty percent (50%) at the Vesting Date as
determined by the Committee.

3.         Effect of Certain Events.  With the exception of any provision(s) to
the contrary in Grantee's separate Change of Control Employment Agreement that
may be in effect from time-to time, the following provisions shall apply.

(a)        If Grantee's employment with the Company is involuntarily terminated
prior to the Vesting Date for Cause or by voluntary termination without the
consent of the EDS Board of Directors, then the Performance RSU Award and
Grantee's right to receive shares of Vested Stock hereunder shall terminate,
without any payment of consideration by the Company to Grantee.

(b)        If Grantee's employment with the Company is terminated prior to the
Vesting Date by voluntary termination with the consent of the EDS Board of
Directors, then the Grantee shall be eligible to receive the number of
restricted stock units that would otherwise vest on the Vesting Date based on
the Company's performance during the performance period pursuant to Paragraph 2
above as if Grantee had remained employed by the Company on the Vesting Date.

(c)        If Grantee's employment with the Company is terminated prior to the
Vesting Date because of death or Total Disability, then a pro rata amount of the
Performance RSU Target Award shall be considered to become immediately and
unconditionally Vested Stock without regard to performance as described in
Paragraph 2 above, which will be determined by multiplying the

 

3

--------------------------------------------------------------------------------

 

Performance RSU Target Award by a fraction (not to exceed 1.0), the numerator of
which shall be the number of complete months between the first day of the
Performance Period and the date of the applicable separation event, and the
denominator being the total number of months during the Performance Period.  The
Vested Stock shall, subject to Paragraph 3(f) below, be issued on the Date of
Termination, and the requisite holding period as described in Paragraph 2(f)
above shall be waived.

(d)        If Grantee's employment with the Company is involuntarily terminated
(other than for Cause) prior to the Vesting Date, then a pro rata amount of the
Performance RSU Target Award based on the Company's achievement of the
Performance Targets shall become Vested Stock on the Vesting Date which will be
determined by multiplying the total number of restricted stock units otherwise
determined pursuant to Paragraph 2 above by a fraction (not to exceed 1.0), the
numerator of which shall be the number of complete months between the first day
of the Performance Period and the date of the applicable separation event, and
the denominator being the total number of months during the Performance Period.

(e)        On a Change of Control prior to the Vesting Date, the Grantee's
separate Change of Control Employment Agreement shall govern with respect to
determining the effect of such Change of Control on the Performance RSU Target
Award made hereunder.

(f)        If, on the Date of Termination, Grantee is a Specified Employee (as
such term is defined and determined under the terms of the EDS Benefit
Restoration Plan or successor plan(s)) and Grantee's employment with the Company
is terminated because of Total Disability as provided in Paragraph 3(c) above:

(1)  subject to subparagraph (2) below, in exchange for each and every
restricted stock unit that would be converted to Vested Stock pursuant to
Paragraph 3(c) above, the Company shall provide Grantee a cash lump sum amount
equal to the closing price of a share of common stock of the Company as reported
on the New York Stock Exchange on the last trading day immediately prior to the
Date of Termination, which will be paid by the Company on the Date of
Termination to the EDS Rabbi Trust for Specified Employees (the "Trust") for the
benefit of the Grantee and invested in the trustee's Evergreen Institutional
Money Market Fund (or a substantially equivalent money market mutual fund). 
 Such lump sum payment to the Trust, together with any earnings on such payment
while being held by the Trust, will be distributed by the trustee to Grantee
(less applicable deductions and withholdings) on the first business day after
the six month anniversary of the Date of Termination;  and

(2)  notwithstanding anything in this Paragraph 3(f) to the contrary, none of
the amounts described in subparagraph (1) above shall be paid into the Trust but
instead such amounts shall be paid by EDS to the Grantee (less applicable
deductions and withholdings) on the first business day after the six month
anniversary of the Date of Termination if Grantee is an "applicable covered
employee" (as such term is defined in Code Section 409A(b)(3)(D)) on the Date of
Termination, and if (x) on the Date of Termination the EDS Retirement Plan or
any successor plan is in "at-risk" status (as such term is defined in Code
Section 430(i)), (y) on the Date of Termination the Company is a debtor in a
case under Title 11 of the United States Code or similar Federal or State law or
(z) the Date of Termination falls in the twelve month period beginning on the
date which is six months prior to the Date of Termination of the EDS Retirement
Plan or any successor plan where, as of the date of such termination, the plan
is not sufficient for benefit liabilities (within the meaning of Section 4041 of
the Employee Retirement Income Security Act

 

4

--------------------------------------------------------------------------------

 

of 1974, as amended).  In addition, none of the amounts described in
subparagraph (1) above shall be paid into the Trust if such payment would
violate the restriction under Code Section 409A(b)(2), but instead such amounts
shall be paid by EDS to the Grantee (less applicable deductions and
withholdings) on the first business day after the six month anniversary of the
Date of Termination.

4.         Restrictions on Transfer.  Except as provided in Paragraph 14 of the
Plan, the Performance RSU Award granted hereunder to Grantee may not be sold,
assigned, transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise.  Consistent with the foregoing
and except as contemplated by Paragraph 5 below, no right or benefit under this
Agreement shall be subject to transfer, anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, whether voluntary, involuntary, by
operation of law or otherwise, and any attempt to transfer, anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void.  No
right or benefit hereunder shall in any manner be liable for or subject to any
debts, contracts, liabilities or torts of the person entitled to such benefits. 
If Grantee or Grantee's Beneficiary (if any) after Grantee's death shall become
bankrupt or attempt to transfer, anticipate, alienate, assign, sell, pledge,
encumber or charge any right or benefit hereunder other than as contemplated by
Paragraph 5 below, or if any creditor shall attempt to subject the same to a
writ of garnishment, attachment, execution, sequestration or any other form of
process or involuntary lien or seizure, then such right or benefit shall cease
and terminate.

5.         Beneficiary Designations.  Grantee may file with the Stock Plans
Administration Department  of EDS, on such form as may be prescribed by EDS, a
designation of one or more beneficiaries (each, a "Beneficiary") to whom shares
otherwise due Grantee shall be distributed in the event of the death of Grantee
while serving in the employ of the Company.  Grantee shall have the right to
change the Beneficiary or Beneficiaries from time to time; provided, however,
that any change shall not become effective until received in writing by the
Stock Plans Administration Department of EDS.  If any designated Beneficiary
survives Grantee but dies before receiving all of Grantee's benefits hereunder,
any remaining benefits due Grantee shall be distributed to the deceased
Grantee's estate.  If there is no effective Beneficiary designation on file at
the time of Grantee's death, or if the designated Beneficiary or Beneficiaries
have all predeceased Grantee, the payment of any remaining benefits shall be
made to Grantee's estate.

6.         Withholding Tax Requirements.  Following such date upon which the
restricted stock units issued pursuant to this Performance RSU Award shall have
become Vested Stock or upon such other event that requires tax withholding
pursuant to this Agreement, EDS shall have the right to withhold shares of stock
or take such other actions necessary to satisfy applicable tax withholding
requirements as provided under the terms of the Plan.

7.         Sale, Issuance and Delivery of Common Stock.  Grantee agrees that
Grantee shall not sell the Vested Stock and that EDS shall not be obligated to
issue or deliver any shares of Common Stock if counsel to EDS determines that
such sale, issuance or delivery would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of EDS with, any securities exchange or association upon which the
Common Stock is listed or quoted.  Instead, such shares shall be issued and, if
requested, delivered to Grantee as soon as EDS reasonably anticipates that
issuance and/or delivery, as applicable, will not violate such laws or any rule
or regulation of a stock exchange on which the shares are listed.  EDS shall in
no event be obligated to take any affirmative action in order to cause the
issuance or delivery of shares of Common Stock to comply with any such law,
rule, regulation or agreement.  Subject to the foregoing and Paragraph 3(f)
above, and upon written request of Grantee, the Stock Plans Administration
Department of EDS shall cause certificates for those shares of Vested Stock
which Grantee is entitled to receive pursuant to this Agreement to be delivered
to Grantee; provided, however, that the Company shall not be required to deliver
certificates for such

 

5

--------------------------------------------------------------------------------

 

Vested Stock until Grantee has complied with his or her obligations to satisfy
the applicable withholding tax requirements pursuant to Paragraph 6 above.  Any
Vested Stock shall be reflected in the Company's records as  issued on the
respective dates of issuance set forth in this Agreement, irrespective of
whether Grantee has requested delivery of such shares or whether delivery of
such shares is pending Grantee's satisfaction of his or her withholding tax
obligations.

8.         Prerequisites to Benefits.

(a)        Neither Grantee nor any person claiming through Grantee shall have
any right or interest in the shares of Common Stock covered by the Performance
RSU Award awarded hereunder, unless and until all of the terms, conditions and
provisions of this Agreement and the Plan which affect Grantee or such other
person shall have been complied with as specified herein and therein. 

(b)        Grantee acknowledges that as a condition to receipt of the grant made
hereunder, Grantee shall have delivered to the Company an executed copy of this
Performance RSU Award Agreement and an executed Equity Related Agreement (as
hereinafter defined) if a current version of such Equity Related Agreement is
not already on file as determined by the sole discretion of the Committee.

(c)        Grantee acknowledges that in the event of a "Change of Control" the
terms of the separate change of control agreement between Grantee and the
Company in effect at the time of such change of control event shall govern with
respect to determining the effect of such change of control on the Performance
RSU Award made hereunder.  The issuance of shares provided by this Agreement is
subject to the restrictions in subparagraph 11(b) and is made in reliance on the
provision in Treasury Regulation Section 1.409A-3(b) permitting distribution on
the earlier of the Vesting Date, a separation from service as provided under
this Agreement or other applicable agreement, or upon a Change of Control as
provided in this Agreement or separate change of control agreement.

9.         No Rights as a Stockholder Prior to Vesting; No Payment of Dividend
Equivalents.  Grantee shall not have any right, title or interest in, or be
entitled to vote or receive distributions in respect of, or otherwise be
considered the owner of, any of the shares of Common Stock covered by the
Performance RSU Award until such shares have become Vested Stock pursuant to
Paragraphs 2 or 3 above.  The Grantee shall not be entitled to receive any
dividend payment or equivalent in respect of the shares of Common Stock covered
by the Performance RSU Award.  Subject to Paragraph 3(f) above, Grantee shall be
eligible to receive all dividends on shares that are Vested Stock if  both the
record date for such dividend payment is on or after the Date of Grant and such
shares have become Vested Stock on or prior to such record date.

10.        Certain Definitions.  For purposes of this Agreement, the following
additional definitions shall be applicable:

"Beneficiary" shall have the meaning set forth in Paragraph 5.

"Cause" shall mean (i) intentional or knowing refusal by Grantee to perform
Grantee's lawful duties; (ii) material breach of any agreement between Grantee
and the Company (or any of its Affiliates); (iii) material failure to follow EDS
policies, directives or orders applicable to employees holding comparable
positions; or (iv) intentional destruction or theft of Company property or
falsification of Company documents. 

 "Change of Control" shall mean, in accordance with Treasury Regulation Section
1.409A-3(i)(5),  any of the following:

(i)         any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of either the total fair market value or
total voting power of the stock of the Company; or

 

6

--------------------------------------------------------------------------------

 

(ii)        any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company; or

(iii)       a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or

(iv)       any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to 40% or more of all of the assets of the
Company immediately prior to such acquisition or acquisitions.  

"Date of Termination" shall mean, in accordance with Treasury Regulation Section
1.409A-1(h)(1), the date on which Grantee's employment terminates such that EDS
anticipates no further services will be performed by Grantee for EDS (or any
services are reduced by 80% or more  as provided by Treasury Regulation Section
1.409A-1(h)(1)(ii)).

"Equity Related Agreement" shall mean an agreement between the Company and the
Grantee associated with the grant of  equity of the Company evidenced by this
Agreement which contains terms, condition and provisions regarding one or more
of (a) competition by the Grantee with the Company; (b) maintenance of
confidentiality of the Company's and/or clients' information; and (c) such other
matters deemed necessary, desirable or appropriate by the Company for such an
agreement in view of the rights and benefits conveyed in connection with the
grant evidenced by this Agreement.

"Free Cash Flow per Share" shall mean "as reported" Free Cash Flow divided by
the "as reported" weighted-average common and common equivalent shares
outstanding utilized to determine diluted earnings per share of common stock.   

 "Performance RSU Target Award" shall mean the target award of performance
restricted stock units set forth on the cover page of this Agreement and in
Appendix A. 

"Person" shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization or other entity.

"Return on Net Assets (RONA)" shall mean the net operating profit after tax or
NOPAT (defined as net income plus after-tax interest expense and imputed
interest) divided by average net assets (defined as shareholders' equity, plus
interest bearing debt, plus net present value of operating leases, which will be
averaged on a quarterly basis).  Average net assets will be calculated excluding
any "goodwill" from acquisitions that occurred prior to January 1, 2003.  

"Top-Line Revenue" shall mean sales earned as a result of business operations,
services performed or merchandise sold including product sales, service fee
income, consulting fees.  Top-Line Revenue will also include any revenue growth
from acquisitions, any revenue decline from divestitures, but will exclude the
impact from exchange rate fluctuations between the comparable measurement
periods. 

 "Total Disability" shall be determined by regulation of the Committee from time
to time in its sole discretion.

 

7

--------------------------------------------------------------------------------

 

"Vested Stock" shall mean shares of Common Stock covered by the Performance RSU
Award which are issued in Grantee's name or otherwise issued for the benefit of
Grantee. 

"Vesting Date" shall have the meaning set forth in Paragraph 2(e).

11.        Miscellaneous Provisions.  For purposes of this Agreement, the
following miscellaneous provisions shall be applicable:

(a)        Receipt and Review of Plan and Prospectus.  Grantee acknowledges
receipt of a copy of the Plan, together with the Prospectus relating thereto and
to the Common Stock. Grantee further acknowledges notice of the terms,
conditions, restrictions and limitations contained in the Plan and acknowledges
the restrictions set forth in this Agreement.

(b)        Conflicts.  The Company and Grantee agree to be bound by all of the
terms, conditions, restrictions and limitations of the Plan which shall be
amended from time to time in accordance with the terms thereof, but no such
amendment shall, without Grantee's consent, adversely affect the rights
specifically granted Grantee hereunder.  Further, in accordance with the
restrictions provided by Treasury Regulation Section 1.409A-3(j)(2), any
subsequent amendments to this Agreement or any other agreement, or the entering
into or termination of any other agreement, affecting the restricted stock units
provided by this Agreement shall not modify the time or form of issuance of the
restricted stock units set forth in this Agreement.

(c)        Compliance with Section 409A of the Internal Revenue Code. 
Notwithstanding any provision in this Agreement to the contrary, this Agreement
will be interpreted and applied  so that the Agreement does not fail to meet,
and is operated in accordance with, the requirements of Section 409A of the
Internal Revenue Code and the regulations thereunder.

(d)        Successors and Assigns.  This Agreement shall bind and inure to the
benefit of and be enforceable by Grantee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that Grantee may not assign any rights or obligations under
this Agreement except to the extent and in the manner expressly permitted
herein.  From and after the death of Grantee, the term "Grantee" shall be deemed
to include the Beneficiary of Grantee (if any) or the Grantee's estate.

(e)        Notices.  Any notice under this Agreement to the Company shall be
addressed to EDS Stock Plan Administration at 5400 Legacy Drive, Plano, Texas
75024-3199, and any notice to Grantee shall be addressed to Grantee at the
address listed within the Company's employee records.  However, either party may
at any time notify the other in writing of a new address for such purpose.

(f)        Severability.  If any provision of this Agreement for any reason
should be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been entered into with the invalid, illegal
or unenforceable provision or portion thereof eliminated.

(g)        Headings.  The headings, captions and arrangements utilized in this
Agreement shall not be construed to limit or modify the terms or meaning of this
Agreement.

(h)        Equitable Relief.  The Company shall be entitled to enforce the terms
and provisions of this Agreement by an action for injunction or specific
performance or an action for damages or all of them, and any such action,
including an action seeking specific performance or injunctive relief, may be
brought in Plano, Collin County, Texas.

 

8

--------------------------------------------------------------------------------

 

(i)         Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of
Delaware.  Any action, suit or proceeding arising out of any claim against the
Company under this Agreement shall be brought exclusively in the federal or
state courts located in the state in which EDS has its principal business
headquarters.

(j)         Determinations by Committee.  All references in this Agreement to
determinations to be made by the Committee shall be deemed to include
determinations by any person or persons to whom the Committee may delegate such
authority in accordance with the rules adopted thereby.  Notwithstanding
anything contained in this Agreement to the contrary, the Committee has complete
discretion as to whether or not to make any determinations hereunder and to the
extent it does so make any determinations, such determinations are final.

(k)        No Liability.  No member of the Committee or any other person to whom
the authority has been delegated shall be liable for anything done or omitted to
be done by him or her, by any member of the Committee, or by any officer of the
Company in connection with the performance of any duties or responsibilities
under the Plan or this Agreement, except for his or her own willful misconduct
or as expressly provided by applicable law.

(l)         Validity of Agreement.  This Agreement shall be valid, binding and
effective upon EDS on the Date of Grant.  However, the grant contained in this
Agreement shall be forfeited by the Grantee and this Agreement shall have no
force and effect if it is not duly executed (whether manually and/or by
electronic signature acceptable to EDS) by the Grantee within 60 days of the
Date of Grant.

(m)       Employment Relationship. Notwithstanding any other provisions of this
Agreement and unless contrary to applicable law or the terms of a written
contract executed by an officer of EDS, employment with EDS is for an indefinite
term and may be ended, with or without Cause, at any time by either the Grantee
or EDS, with or without previous notice.  Nothing in this document will be
construed to oblige EDS to continue Grantee's employment for any particular time
or under any particular terms and conditions of employment.

(n)        Acquired Rights Waiver.  Grantee understands that under the Plan,
grants of Performance RSU Awards are made at the complete discretion of EDS
pursuant to the Plan.  Grantee understands that the Committee (as defined in the
Plan) has complete authority to administer, construe and interpret the Plan,
establish rules and regulations concerning the Plan, and perform all other acts
deemed reasonable and proper in that regard, including the power to delegate to
others the authority to assist in the administration of the Plan.  Grantee
understands that he/she does not acquire any additional rights as a result of
being eligible to participate in the Plan.  Grantee does not expect that any
future grants will be made under the Plan, or any other plan, nor does Grantee
expect that the benefits accruing under the Plan will be reflected in any
severance, overtime, benefit, retirement or indemnity payments that EDS or any
affiliate or subsidiary may make to him/her in the future.  Grantee has been
provided with a description of the Plan, and has read that description.  Grantee
fully understands his/her rights under the Plan, and in particular that
Performance Awards granted under the Plan are non-transferable, except as
provided under section 14 of the Plan and section 4 of this Agreement.  The
offer to participate in the Plan does not constitute an acquired right. Grantee
acknowledges and agrees that the grant made hereunder is not part of current
employment compensation and that neither eligibility for, nor participation in,
the Plan guarantees any right to future employment with EDS or any of its
subsidiaries or affiliates.

 

9

--------------------------------------------------------------------------------

 

(o)        Data Protection Waiver.  Grantee understands and consents to EDS or
its agents or independent contractors appointed to administer the Plan obtaining
and processing personal information of Grantee's relevant to the effective
administration of the Plan and also consents that such personal information may
be transmitted outside of the country of Grantee's employment and/or residence
as appropriate for EDS business purposes in the administration of the Plan.

This Performance RSU Award Agreement dated as of March 15, 2007 has been
delivered to Grantee pursuant to pursuant to resolutions approved by the EDS
Compensation and Benefits Committee of the EDS Board of Directors and can be
accepted only by the signature of the Grantee and timely delivery thereof to EDS
in accordance with Section 11(l) of this Agreement.

GRANTEE:                                                         

 

                                                                          

 

10

--------------------------------------------------------------------------------


                                                         Appendix A -
Performance RSU Award Table

Performance RSU Target Award

At or Below
Threshold

Target

Maximum


Performance RSUs



[target award]

0

[target award]

[2x target award]

                                                             Appendix B -
Performance Vesting Table


Performance Goals


Vested Restricted Stock Units

 

Measure


Weight


Threshold


Target


Maximum


Threshold


Target


Maximum


Free Cash Flow per Share
 

Return on Net Assets (RONA)
 

Top-Line Revenue

100%

Payout as a % of
Performance RSU Target Award


0%


100%


200%

 

 

 

11